Citation Nr: 0703235	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of service-connected paranoid schizophrenic 
reaction, evaluated as 10 percent disabling from 
September 30, 2002.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1966

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, which 
denied the veteran's application to reopen a claim for 
service connection for a low back disability and his claim 
for service connection for a right hip disability, to include 
on a secondary basis (38 C.F.R. § 3.310 (2006)).  The veteran 
also appealed a June 2004 decision from the same RO, which 
granted service connection for the veteran's psychiatric 
disorder and assigned a 10 percent rating.  The veteran 
appeals for the assignment of a higher initial rating.

In August 2006, the veteran withdrew his request for a 
hearing before a Veterans Law Judge traveling to the RO.

A Board decision dated in July 1967 denied the veteran's 
appeal for entitlement to service connection for a low back 
disability.  An RO decision in May 1998 denied his 
application to reopen the claim.  These decisions are final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  As a result, the 
claim of entitlement to service connection for lumbosacral 
strain may be considered on the merits only if new and 
material evidence has been submitted since May 1998.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the claim for a 
higher evaluation for paranoid schizophrenic reaction was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating in June 
2004, the Board has characterized this issue as set forth on 
the preceding page.

While a November 2006 letter to the veteran notified him that 
the Board was going to consider whether a Substantive Appeal 
was timely filed with respect to the August 2003 rating 
decision, a subsequent review of the claims file shows that 
this was not necessary as the veteran submitted a timely 
notice of disagreement to the August 2003 rating decision the 
following month and after the RO issued a January 2004 
statement of the case, the veteran filed a timely substantive 
appeal (VA Form 9) in February 2004.  See 38 C.F.R. 
§§ 20.200, 20.302(b), (c) (2006) (To be considered timely, 
the Substantive Appeal must be filed within 60 days from the 
date that the AOJ mails the SOC to the appellant or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed).  
Consequently, there is no issue relating to timeliness with 
respect to any of the claims certified for appellate review. 

The application to reopen a claim of entitlement to service 
connection for lumbosacral strain and the claim of 
entitlement to service connection for a right hip disability 
including secondary to low back strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since September 30, 2002, the veteran's service-connected 
paranoid schizophrenic reaction is productive of mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks; the preponderance of the 
evidence is against a finding of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.






CONCLUSION OF LAW

Since September 30, 2002, the veteran has not met the 
criteria for an initial or staged rating in excess of 10 
percent for paranoid schizophrenic reaction.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9410 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between the care 
provided and the disability; the degree of disability, and 
the effective date of any disability benefits.  The veteran 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in November 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2006 informed the veteran to submit 
all relevant evidence in his possession and of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).

The notice provided in March 2006 provides notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

In view of the foregoing notice letters, the Board finds that 
the RO complied with VA's duty to notify the veteran.  38 
U.S.C.A. § 5103(a); see also Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

To the extent that there was any deficiency in the timing of 
the notice to the veteran, the Board notes that the Court has 
recently held that a supplemental statement of the case 
(SSOC) that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Here, a July 2005 SSOC postdated 
the November 2003 notice letter.  The provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield III, slip 
op. at 7, citing Mayfield II, 444 F.3d at 1333-34.  

With respect to the Dingess requirements, they were met but 
not in a timely manner as they were furnished to the veteran 
after the last SSOC.  However, the Board finds no prejudice 
to the veteran in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because, aside from the fact that the 
instant decision addresses an increased rating claim rather 
than a claim for service connection, the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for his 
schizophrenia.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
veteran reported that he received all of his treatment at the 
West Texas VA Medical Center and these records have been 
associated with the claims file.  The record also shows that 
the veteran was provided VA examinations to ascertain the 
severity of his service connected psychiatric disorder in 
March 2004 and June 2005.  The examinations were thorough in 
nature and provided findings that are adequate for rating 
purposes.  There is no duty to provide another examination or 
a psychiatric opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

The Claim

The veteran contends that his paranoid schizophrenic reaction 
is more disabling than currently evaluated.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).   
In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In a June 2004 rating decision, the RO granted service 
connection for paranoid schizophrenic reaction and assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9410, effective from September 30, 2003.  

The General Rating Formula for Mental Disorders provides 
criteria for evaluating PTSD, and other mental disorders, in 
pertinent part, as follows:

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

10 percent: occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).

It is also pertinent to point out that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 61 to 70 indicates some mild symptoms, (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF from 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

With the above criteria in mind, the Board notes that VA 
treatment records show the veteran's complaints and/or 
treatment on a few occasions for sleep disturbance, anxiety, 
irritability, and/or depression.  See VA treatment records 
dated from March 2004 to March 2005.  His diagnoses included 
a neurosis and a bipolar disorder.  Id.  

As to the severity of his psychiatric disorder, adverse 
symptomatology seen at these times was limited to mild flight 
of ideas due to anxiety and agitation, being mildly 
dysphoric, a slightly constricted affect, and/or moderate 
anxiety.  Id.  His Global Assessment of Functioning (GAF) 
scores were 65 in March 2004; 55 in August 2004 November 
2004, and March 2005; and 56 in January 2005.

Upon a March 2004 VA psychiatric examination, the veteran 
reported that he had not worked since 1989 due to a back 
disability.  As to his social history, while he was engaged 
on one occasion, his finance died and he has never married.  
He attends church twice a week and is the primary caretaker 
of his 80 year old mother who he lives with. 

On examination, adverse symptomatology was limited to a 
mildly dysphoric mood and some mild paranoid personality 
traits.  The diagnosis was paranoid schizophrenic reaction.  
His GAF score was 60.

Thereafter, at the June 2005 VA psychiatric examination the 
veteran complained of problems with getting upset easily over 
little things, depression, and insomnia.  It was also noted 
that the veteran takes psychiatric medications, which relieve 
most of his problems with depression.  As to his work 
history, he reported that he stopped working ten years ago 
and is "enjoying his life doing different leisure activities 
such as sport events, auctions[,] garage sales[,] and etc."  
As to his social history, he reported that he goes with his 
friends to ball games and rodeos.  

On examination, adverse symptomatology was limited to a 
constricted affect, moderate sleep impairment with no 
impairment on daily activities, poor impulse control, getting 
angry when things don't go his way but without any violence, 
and a mildly impaired recent memory.  The diagnosis was 
generalized anxiety disorder.  His GAF score was 65.  

The June 2005 VA examiner opined that the veteran is 
suffering from anxiety mixed with depression due to his 
circumstances.  It was also opined that "[t]he veteran is 
alienated from his family but he doesn't miss the association 
and he has fairly good social functioning except he has some 
financial problems and feels he is entitled to more 
benefit."  Thereafter, it was opined that the veteran had 
decreased efficiency, productivity, and reliability only 
during periods of stress.  Lastly, it was also opined that 
his psychiatric disorder caused occasional decreased 
reliability, inability to perform work tasks, and impaired 
work, family, and other relationships.  His psychiatric 
disorder was characterized as "mild or transient" in its 
severity.

After carefully reviewing the veteran's claim's file, the 
Board finds that since September 30, 2002, the veteran's 
service-connected paranoid schizophrenic reaction is 
productive of mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks but such 
is consistent with the current 10 percent rating.  The 
preponderance of the evidence is against a finding of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.
the preponderance of the evidence is against his claim for a 
rating in excess of 10 percent for his paranoid schizophrenic 
reaction.  In this regard, the Board acknowledges that VA 
examiners reported that the veteran had a problem with a 
dysphoric mood and some paranoid personality traits but both 
were specifically reported as mild.  While the record is 
negative for objective evidence of his having problems with 
panic attacks, there is indication of a constricted affect, 
moderate sleep impairment, poor impulse control, getting 
angry when things don't go his way, and/or a mildly impaired 
recent memory.  Such findings more nearly approximate the 
criteria for a 10 percent rating rather than a 30 percent 
evaluation.  

As to the veteran's sleep disturbance, the examiner also 
opined that he had no impairment on daily activities because 
he had learned to function with less sleep.  

Likewise, while the veteran reported that he had a problem 
with uncontrollable anger over the littlest of things and the 
most recent VA examiner opined he had poor impulse control, 
it was also reported that he never became violent.  Moreover, 
the post-service record is negative for any problems with 
physical altercations.  Hence, by his own admission, he is 
able to control his impulses and anger.  

In addition, while VA treatment records reported, on 
occasion, his having a problem with mild flight of ideas due 
to anxiety and agitation as well as with moderate anxiety, 
these symptoms were not objectively confirmed at either of 
his VA examinations and furthermore, while the most recent VA 
examiner noted a problem with the veteran's relationship with 
his family, he thereafter opined that the veteran has friends 
that he socializes with and this took the place of his family 
relations.  In addition, the most recent VA examiner 
specifically characterized the veteran's psychiatric disorder 
as mild or transient.  (Emphasis added.)  The veteran also 
told the examiner that he is "enjoying his life doing 
different leisure activities."  

Finally, while VA treatment records show a GAF score of 55, 
there is no indication from these treatment records as to the 
evidence relied on in providing that score.  Moreover, the 
other GAF scores were 56, 60 and 65 on two occasions.  The 
most recent VA examiner placed the veteran's GAF score at 65 
suggesting that his paranoid schizophrenic reaction is 
manifested by only "[s]ome mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994).  While a GAF 
from 51 to 60 is defined as moderate symptoms, GAF scores 
from 61 to 70 indicates some mild symptoms, (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Richard, supra.  The average GAF score during 
the period of time in question falls into the category of 
mild symptoms.  The GAF scores, when considered with the 
other psychiatric examination findings summarized above, do 
not support a conclusion of psychiatric impairment to a 
degree that more nearly approximates occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, within the meaning of the applicable rating criteria.

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
an initial or staged rating in excess of 10 percent for 
paranoid schizophrenic reaction.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9410.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claim for a rating 
in excess of 10 percent for paranoid schizophrenic reaction 
must be denied.


ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for paranoid schizophrenic reaction is denied.


REMAND

As to the application to reopen a claim of entitlement to 
service connection for lumbosacral strain, the Board notes 
that neither the statement of the case (SOC) nor the 
supplemental statements of the case advised the veteran of 
the laws and regulations governing claims to reopen.  While 
the RO's action on this claim can be construed as reopening 
the claim and denying it on the merits, as the law and 
regulations pertaining to service connection were included in 
the SOC, the VCAA letter providing the veteran with notice of 
what evidence was needed to reopen the claim for service 
connection for a low back disability; the letter or other 
subsequent correspondence from VA (other than an SOC and even 
there it was not complete) , did not provide notice of what 
is needed to substantiate his underlying claim for service 
connection.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  

This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess, supra.  In other words, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  The basis for the 
denial in the prior decision is determined from the face of 
that decision.  Accordingly, further development is necessary 
to comply with the notice provisions of 38 U.S.C.A. §§ 5103, 
5108 (West 2002) and 38 C.F.R. § 3.156 (2006), as defined by 
Kent. 

Adjudication of the claim of entitlement to service 
connection for a right hip disability, including secondary to 
low back strain, must be deferred pending completion of the 
above development regarding the veteran's application to 
reopen his claim for service connection for a low back 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter). 



Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the July 1967 Board 
decision denied the original claim of 
entitlement to service connection for a 
back disability and in light of the basis 
on which the May 1998 RO decision denied 
the application to reopen.  The 
correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent, supra.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holdings in Kent, supra and 
Dingess, supra.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the most recent 
supplemental statement of the case 
(SSOC), the RO/AMC must readjudicate the 
veteran's claims that remain on appeal.  
If any of the claims remain denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the veteran an opportunity to 
respond.  Among other thing, the SSOC 
should include the recent amendments to 
38 C.F.R. § 3.310 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


